DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2021 has been entered.

Election/Restrictions
Claims 14-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07 October 2020.

Claim Rejections - 35 USC § 103
Claims 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hanes et al. (USP 3,345,084 hereinafter “Hanes”) in view of Brammer et al. (USP 4,900,066 hereinafter “Brammer”).
In regards to claim 1, Hanes discloses a system for providing an external thread on a cylinder, comprising:
a circumferential groove (51) defined in an exterior surface of the cylinder; and 
a split ring (50 having an interior side and an exterior side, the interior side comprising a lug (inner surface) for inserting within the groove and the exterior side comprising the external thread (60) configured for rotatably threading a corresponding internal thread of a tool (fig. 2 shows this capability), wherein the split ring comprises a circumferentially aligned shoulder (shoulder with holes “54”) protruding from the exterior side relative to the external thread;
a retainer mechanism (19) for inhibiting rotation of the split ring within the groove, wherein the split ring has a first circumferential end and a second circumferential end, wherein a gap is provided between the first circumferential end and the second circumferential end of the split ring when the lug is inserted within the groove (shown in fig. 2). 
Hanes does not disclose the retainer mechanism comprises a slot defined within the groove and a key for inserting within the slot and within the gap between the first circumferential end and the second circumferential end of the split ring.
However, Brammer teaches a retainer mechanism comprising a slot (43) defined within a groove and a key (45) for inserting within the slot and within a gap (41) between the first circumferential end and a second circumferential end of a split ring (37)
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the retainer mechanism of Hanes with a slot and a key, in order to prevent the split ring from rotating, as taught by Brammer at column 2, lines 39-44.
In regards to claim 2, Hanes further discloses the split ring has a split ring axis, a proximal axial end (bottom as oriented in fig. 2) and a distal axial end (top as oriented in fig. 2), 
In regards to claim 3, Hanes further discloses the lug is axially located between the proximal axial end of the split ring and the shoulder (shown in fig. 2).
In regards to claim 4, Hanes further discloses the external thread and the lug are axially located at a common axial position on the split ring so that the lug provides support for the external thread (shown in fig. 2).
In regards to claim 5, Hanes further discloses the split ring has a first circumferential end, a second circumferential end, and a circumferential length between the first circumferential end and the second circumferential end, and wherein the shoulder extends for the entire circumferential length of the split ring (shown in fig. 2).
In regards to claim 6, Hanes further discloses the external thread has opposing sides and wherein an angle between the opposing sides is at least 60 degrees (shown in fig. 2).
In regards to claim 9, Hanes further discloses the cylinder has a circumference and wherein the groove extends around the entire circumference of the cylinder (shown in fig. 2).
In regards to claim 10, Hanes further discloses the split ring has a first circumferential end, a second circumferential end, and a circumferential length between the first circumferential end and the second circumferential end, and wherein the lug extends for the entire circumferential length of the split ring (shown in fig. 2).
In regards to claim 11, Hanes further discloses the cylinder is a component of a pipe string for insertion within a borehole (see column 1, lines 9-22).
In regards to claim 12, Hanes further discloses the cylinder comprises a housing (shown in fig. 2).
In regards to claim 13, Hanes further discloses the system is configured to connect a stabilizer with the housing with a threaded connection, and wherein the stabilizer comprises an internal thread which is compatible with the external thread on the split ring (fig. 2 shows this capability).

Response to Arguments
Applicant's arguments filed 10 June 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Hanes does not disclose an external thread configured for rotatably threading a corresponding internal thread of a tool, it is first noted that this limitation is recited functionally and that the tool is not a required structural element of the claimed system. Therefore, since the split ring has external threads, it is unclear what structure applicant is pointing to that is preventing this split ring from being capable of being threaded to mating internal threads. Since the split ring is externally threaded and therefore capably of rotatably threading to mating internal threading, the limitation has been met.
In response to applicant’s argument that implementing the retainer mechanism of Brammer with Hanes is artificial and would call for hindsight reasoning, applicant’s justification is that Hanes describes that the pin and box are firmly locked to one another, therefore there would be no need to incorporate an additional retainer mechanism. However, the examiner is not stating that the system of Hanes would be modified by incorporating the entire retainer system of Brammer, but rather that the existing retainer of Hanes would be provided with a slot and key mechanism in order to prevent the split ring from rotating, as taught by Brammer at column 2, lines 39-44. Preventing the split ring from rotating is a benefit that is achieved regardless of if the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679     
06/24/2021